61 N.J. 118 (1972)
293 A.2d 186
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT, IN THE INTEREST OF R.W., A JUVENILE, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued June 5, 1972.
Decided July 7, 1972.
Mr. Stephen Apollo, Assistant Deputy Public Defender, argued the cause for defendant-appellant (Mr. Stanley C. Van Ness, Public Defender, attorney; Mr. Stephen Apollo, Assistant Deputy Public Defender, of counsel and on the brief, and Mr. Edward Nussbaum, Legal Assistant, on the brief).
Mr. John P. Goceljak, Assistant Prosecutor, argued the cause for plaintiff-respondent (Mr. Joseph D.J. Gourley, Passaic County Prosecutor, attorney; Mr. John P. Goceljak, Assistant Prosecutor, of counsel).
PER CURIAM.
The judgment is affirmed essentially for the reasons expressed in the opinion of Judge Gaulkin in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN.  7.
For reversal  None.